In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 02-1675
RICHARD CLAUS,
                                             Plaintiff-Appellant,
                                v.

BRETT MIZE,
                                             Defendant-Appellee.
                         ____________
            Appeal from the United States District Court
     for the Northern District of Indiana, South Bend Division.
            No. 01-C-538—Robert L. Miller, Jr., Judge.
                         ____________
  ARGUED NOVEMBER 4, 2002—DECIDED JANUARY 23, 2003
                   ____________

  Before BAUER, KANNE, and EVANS, Circuit Judges.
  KANNE, Circuit Judge. Following an incident that
occurred during a training exercise, Richard Claus, a for-
mer officer for the Indiana Department of Correction
(“IDOC”), filed this § 1983 claim against fellow IDOC offi-
cer Brett Mize. The district court clerk entered a default
against Mize, but that entry was set aside when the dis-
trict court determined that service of process upon Mize
was insufficient. For the reasons set forth below, we affirm
the decision of the district court.


                           I. History
  At the time this suit was filed, both parties were em-
ployed by the IDOC as correctional officers. They worked,
2                                                No. 02-1675

however, at separate IDOC facilities: Mize was employed
at the Wabash Valley Correctional Facility at Carlisle in
southwestern Indiana, while Claus worked at the Indi-
ana State Prison at Michigan City in northern Indiana.
In June 1999, Claus attended an annual IDOC training
exercise in Michigan City for the use of a particular type
of police baton. Mize came from the Wabash Valley facility
to conduct the training. During the exercise, Mize struck
and broke a baton that Claus was holding, sending frag-
ments of the broken baton into Claus’s face and causing
injury.
  In June 2001, Claus filed suit in state court against
Mize, the IDOC, and the State of Indiana, alleging viola-
tions of 42 U.S.C. § 1983. A month later the case was
removed to the United States District Court for the North-
ern District of Indiana. The district court granted the
IDOC’s and the State of Indiana’s motion to dismiss, noting
that the case against Mize remained pending. Mize never
responded to the complaint, and the district court clerk
entered a default against him on October 25, 2001. Mize
responded on November 30, 2001, with a motion to set
aside the clerk’s entry of default and a motion to dismiss
for lack of personal jurisdiction based on insufficient ser-
vice of process.
  Claus had attempted to serve process on Mize pursuant
to Indiana Trial Rule 4.1(A)(1), which allows service by
sending a copy of the summons and complaint by certified
mail to the defendant’s “place of business or employment.”
Rather than sending the summons and complaint to the
Wabash Valley facility, however, Claus sent them to the
IDOC’s central office in Indianapolis, addressed to “Officer
F/N/U Mize c/o Indiana Department of Corrections, 302 W.
Washington Street, Indianapolis, IN 46204-2760.”
  Phyllis Wakefield, a mailroom employee at the IDOC’s
central office, allegedly signed for the mail. In her declara-
No. 02-1675                                                3

tion, Wakefield stated that she was not familiar with Mize
and was not authorized by him to accept certified mail. She
asserted that upon receipt of certified mail for an employ-
ee, her general practice was to attempt to locate the em-
ployee even if she was not familiar with the individual.
If she was unable to locate the addressee, she would
generally return the mail to the post office. She main-
tained that she did not recall locating Mize, forwarding
any letter to him, or returning one to the post office.
According to Mize, he never received a copy of the sum-
mons and complaint, and Claus does not dispute this fact.
   The district court found that service on Mize was insuf-
ficient. According to the court, Claus did not comply
with Indiana Trial Rule 4.1 because the summons and
complaint were sent to the IDOC’s central office while
Mize’s place of employment was the Wabash Valley facil-
ity. Consequently, the district court granted Mize’s motion
to dismiss for lack of personal jurisdiction and set aside
the entry of default.


                       II. Analysis
  We review a district court’s dismissal of a case for lack
of personal jurisdiction under a de novo standard. Logan
Prods., Inc. v. Optibase, Inc., 103 F.3d 49, 52 (7th Cir.
1996). The plaintiff bears the burden of showing that
personal jurisdiction over the defendant exists. Steel
Warehouse of Wis., Inc. v. Leach, 154 F.3d 712, 714 (7th Cir.
1998). Federal Rule of Civil Procedure 4(e)(1) provides
that federal courts will have personal jurisdiction over a
defendant if service is effected pursuant to the law of the
state where the district court is located. FED. R. CIV. P.
4(e)(1) (2002). Therefore, we must look to Indiana law to
determine if process was sufficiently served. Indiana
law provides:
4                                              No. 02-1675

    Service may be made upon an individual . . . by: (1)
    sending a copy of the summons and complaint by
    registered or certified mail or by other public means by
    which a written acknowledgment or receipt may be
    requested and obtained to his residence, place of
    business or employment with return receipt requested
    and returned showing receipt of the letter.
IND. T. R. 4.1(A)(1). As noted above, Claus attempted to
serve process by sending the complaint and summons
via certified mail to the IDOC’s central office in Indiana-
polis rather than the Wabash Valley facility at which Mize
actually worked. Thus, the question before us is whether
the phrase “place of business or employment” can be read
broadly enough to include not only the place where a
defendant reports to work but also the headquarters of
the defendant’s employer.
  As Indiana courts have yet to interpret the scope of
“place of business or employment,” Claus is unable to
offer any law to support his assertion that the phrase
should be read so broadly. Our interpretation of the
phrase “place of business or employment” leads us to
believe that a plaintiff must serve a defendant at a loca-
tion where he actually reports for work. Had the drafters
of the rule wanted to allow service at a geographically
separated headquarters, language such as “at the indi-
vidual’s employer” might have been more apt.
  As constructed, it is our view that “place of employment”
connotes the physical location at which the defendant
works. From a practical standpoint, if a plaintiff were
allowed to serve a defendant at a geographically sep-
arated headquarters, the chances that the defendant
would fail to receive service in time to respond to a com-
plaint would be greatly increased. This would be par-
ticularly so in large businesses and governmental organ-
izations, like the IDOC, which may have scores of facilities
No. 02-1675                                                   5

and thousands of employees. In this case, for example,
the IDOC operates 24 adult institutions scattered through-
out Indiana and employs more than 8000 personnel in
those various institutions.
  Therefore, we find that the phrase “place of business
or employment” should not be given the broad interpreta-
tion that Claus urges, and Claus’s attempted service at
the IDOC’s central office did not comply with the require-
ments of Indiana Trial Rule 4.1.
   Claus next argues that even if he did not strictly comply
with Indiana’s service requirements, service was still suf-
ficient under Indiana Trial Rule 4.15(F), which provides:
    Defects in summons. No summons or the service thereof
    shall be set aside or be adjudged insufficient when
    either is reasonably calculated to inform the person to
    be served that an action has been instituted against
    him, the name of the court, and the time within which
    he is required to respond.
IND. T.R. 4.15(F). We disagree.
   First, it is not at all clear from Indiana case law that T.R.
4.15 applies to Claus’s situation. The Indiana Supreme
Court has explicitly stated that “T.R. 4.15(F) only cures
technical defects in the service of process, not the total
failure to serve process.” LaPalme v. Romero, 621 N.E.2d
1102, 1107 (Ind. 1993). Arguably, mailing the summons
and complaint to IDOC headquarters, a place where
Mize did not work, is more than a technical defect. Indeed,
in Robinson v. Turner, a case with some similarity to
this one, the District Court for the Southern District of
Indiana held that T.R. 4.15 did not apply when the plain-
tiff attempted to serve the defendants at a place where
they did not work because “failure to serve Defendants
at their place of employment constituted a complete fail-
ure of service of process rather than a technical failure
6                                               No. 02-1675

of service of process.” 886 F. Supp. 1451, 1458 (S.D. Ind.
1995).
  Even assuming, however, that the defect here is merely
technical and that T.R. 4.15 could apply, it would still
be the case that Claus’s attempted service of process at
the IDOC’s central office in Indianapolis could not be
“reasonably calculated to inform the person to be served.”
IND. T.R. 4.15(F). In arguing that service was sufficient,
Claus notes that the training session at which the inci-
dent occurred was a mandatory IDOC exercise, and that
Mize was sent there by the IDOC to conduct the exercise.
Further, he asserts that he did not know anything
about Mize other than that he was employed by the IDOC.
According to him, it would be too great a burden to require
him to serve process at each individual IDOC facility;
thus, Claus maintains that it was reasonable for him to
send the summons and complaint to IDOC headquarters.
   We do not find this argument availing. Claus would
not be required to serve process at every IDOC location,
just the location where Mize actually worked. As the dis-
trict court noted below, it is not unfair to require a plain-
tiff who chooses to serve a defendant at his place of em-
ployment to serve the defendant where he actually works.
That is especially true here. Claus himself was an IDOC
correctional officer for nine years, so we doubt it would
have been excessively burdensome for him to discover
where Mize actually reported to work. Further, to satisfy
the “reasonably calculated” requirement, there must be
a “reasonable degree of certainty” that the method chosen
will actually get the papers to the defendant. Robinson,
886 F. Supp. at 1455. As we noted above, in large organ-
izations, like the IDOC, serving process at the central
office will greatly decrease the likelihood that it will
ever reach the defendant. And Claus, as an IDOC officer
himself, should have known that IDOC officers do not
generally receive mail at the central office and there-
No. 02-1675                                               7

fore that the likelihood Mize would receive the complaint
and summons was diminished substantially by sending
them to the IDOC’s headquarters in Indianapolis.


                    III. Conclusion
  For the reasons discussed above, we agree with the
district court’s finding that there was insufficient service
of process. Therefore, the district court’s decision to set
aside the clerk’s entry of default and grant Mize’s motion
to dismiss for lack of personal jurisdiction is AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—1-23-03